..    ~-




     AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of I
                                                                                                                                                                  s
                                          UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Committed On or After Noven1ber 1, 1987)
                                      v.

                           Ernesto Gilbert-Romero                                          Case Number: 3:19-mj-21776

                                                                                           Carolyn L Oliver
                                                                                           Defendant's Attorney


     REGISTRATION NO. 84952298

     THE DEFENDANT:
      lg] pleaded guilty to count(s) I of Complaint~~~~~~~~~~~~~~~~~~~~~~~~~~~-




       D was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                    Nature of Offense                                                                     Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                           I

       D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                              dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      'E( TIME SERVED                                  D                                          days

       lg] Assessment: $10 WAIVED lg] Fine: WAIVED
       lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                           charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                         Wednesday, May I, 2019
                    (,.-          .--~ - ~--"'-..,.,                                     Date oflmposition of Sentence

                    ·-- (". (          c~·-~
      Received             -.... -~                - -·····
                    DUSM
                                                                    fU_EWJ               H{)N0RABL'E RdBERT N. BLOCK
                                                                                         UNitED STATES MAGISTRATE JUDGE

                                                                     MAY 0 1 2019
      Clerk's Office Copy                                     CLERK, U.S. 01'.;Tf>.iCT COURT                                             3: 19-mj-21776
                                                         SOUTHERN DiSTr<:CT OF CALIFORNIA
                                                       I BY    --·-·              DFPUTY
